Citation Nr: 1008082	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.  

2.  Entitlement to service connection for a disability 
manifested by dizziness.  

3.  Entitlement to service connection for a bilateral foot 
disorder, to include whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for fungus of the feet.  


REPRESENTATION

Appellant represented by:	Loren Parker-Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran has since moved to the jurisdiction 
of the New Orleans, Louisiana VARO.  


FINDINGS OF FACT

1.  The Veteran does not have a left leg disorder as the 
result of disease or injury during his active service.  

2.  The Veteran does not have a disorder manifested by 
dizziness as the result of disease or injury during his 
active service.  

3.  In May 1990, the RO denied service connection for fungus 
of the feet.  The Veteran was notified but did not file a 
timely notice of disagreement.  

4.  The evidence of record at the time of the May 1990 RO 
decision contained service treatment records that did not 
show any fungus of the feet in service and the report of a 
separation examination in which a physician reported the 
Veteran's skin and feet were normal.  

5.  No evidence pertaining to the Veteran's feet has been 
added to the record since the May 1990 RO denial.  

6.  The Veteran does not have any other bilateral foot 
disorder as the result of disease or injury during his active 
service.  


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Dizziness was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The May 1990 RO decision that denied service connection 
for fungus of the feet is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

4.  Evidence received since the RO's 1990 decision is not new 
and material and the Veteran's claim of entitlement to 
service connection for fungus of the feet is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Any other bilateral foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In a letter dated in July 2007, the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
September 2007.  The notice letter pointed out that service 
connection for fungus of the feet was denied in May 1990 and 
notified the Veteran of the information and evidence that is 
necessary both to reopen the claim and to establish 
entitlement to the underlying benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The July 2007 letter also 
provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has complied with the notice requirements of VCAA and has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
available service treatment records were obtained in 1990.  

It may take a year or so for the service treatment records to 
migrate to the records center.  In this case, all available 
service treatment records were obtained in 1990; some 22 
years after the Veteran completed active service.  The 
separation examination report is in the record.  It 
acknowledges that the Veteran's medical records were lost and 
provides a discussion of the problems treated in service, 
repeatedly finding that there were no residuals and no 
complications.  The medical findings and opinion as to 
residuals, on separation examination, are more probative 
evidence on the question of continuity, than any service 
treatment records.  Also, there is no current evidence of 
chronic disability.  Under these circumstances, there is no 
reasonable possibility that a remand for another attempt to 
obtain service treatment records would produce evidence of a 
chronic disease in service.  

The Veteran recently submitted a copy of the back page of the 
report of his examination for separation from service, in 
September 1968.  The entire report is was already in the 
record.  Despite the RO's July 2007 request for more 
information, the Veteran has not submitted any other medical 
records or identified any health care providers so VA could 
assist him to obtain post service medical records.  VA 
clinical records have been obtained.  

The Veteran has asserted the current claims without any 
support.  Despite VA's request for information, he has not 
identified any doctors, hospitals, or other care providers 
who might have pertinent evidence.  He has only vaguely 
described the disabilities he is claiming.  VA has a duty to 
assist a claimant in developing a claim, but it must be a 
cooperative effort.  In this case, VA has done all it can to 
develop the claim without the Veteran's cooperation.   

The Board has considered remanding for medical examinations 
and opinions.  The law specifies that an examination or 
opinion will be deemed necessary when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of disability and other 
criteria are met.  38 U.S.C.A. § 5103A(d)(2)(A).  In this 
case, there is no competent evidence that the Veteran 
currently has any of the disabilities he is claiming.  There 
are VA clinical records that address other complaints and 
problems, but they do not provide competent evidence on these 
claims.  Neither is there sufficient lay evidence that 
identifies persistent or recurrent symptoms.  Thus, the law 
does not require that a medical examination or opinion be 
obtained.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, it must be emphasized that it is not enough to 
show injury during service, there must currently be a 
residual disability.   Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  There must be a current disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).   

Discussion

There are no service treatment records documenting the 
diagnosis or treatment of any of the claimed disorders in 
service.  The report of the September 1968 examination for 
separation from service, in the Notes section, lists several 
illnesses.  It states, "One episode of dizziness and 
fainting in 1965 at Waco Texas requiring hospitalization for 
evaluation.  EEG [electroencephalograph] negative, skull film 
negative.  Discharged without definite diagnosis.  (Medical 
records were lost) No seq.[uelae] or comp[lications]."  
There is also a report of "Dyspnea on exertion and early 
morning cough for 4-5 months.  2ppd [pack per day] smoker."  
"Occasional mild leg cramping, not disabling."  
"Cellulitis, left leg 1967, Taiwan, treated with antibiotics 
with complete resolution no comp or seq."  The examining 
physician indicated the Veteran's head, heart, vascular 
system, feet, lower extremities, skin, and neurologic status 
were normal.  Blood pressure was within normal limits.  See 
38 C.F.R. § 4.104, Code 7101, Note (1) (2009).  This is a 
competent medical opinion to the effect that there were no 
residuals of the problems experienced during service.  
Because it is by a physician who examined the Veteran just 
before he left service and because it specifically addresses 
the dizziness and left leg, it is extremely probative.  

Following service, many years passed without medical 
documentation of the claimed disorders.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

A VA clinical note, in January 1990, over 21 years after 
service, shows the Veteran complained of fluctuating blood 
pressure and dizziness.  Blood pressure was with normal 
limits.  The diagnosis was fluctuating hypertension.  A low 
salt reducing diet was recommended.  

The next medical records are from a VA clinic and begin in 
April 2006.  The Veteran had just moved to the area and was 
seeking blood pressure medication.  The VA clinical records 
do not document any current left leg cellulitis, dizziness, 
or foot disorders.  Complaints of pain in the left hip and 
leg were recorded in the VA clinical notes of December 2006 
and June 2007.  The notes relate these pains to the Veteran's 
back pain from a disc disorder and surgical fusion.  There 
was nothing about cellulitis or its residuals.  

Conclusion

The Veteran has asserted that upon separation, a doctor told 
him that he was 60 percent disabled.  The Veteran does not 
specify what disability or symptoms would support such an 
evaluation.  The record does not support this claim and is to 
the contrary.  The separation examination report shows all 
pertinent findings are normal.  The doctor discussed an 
episode of dizziness and one of cellulitis of the left leg 
and for both episodes specified that there were no residuals 
or complications.  This record, made by a trained physician 
at the time the Veteran was leaving service, is significantly 
more probative than the Veteran's memory.  Thus, his 
recollection of being told he was 60 percent disabled is not 
credible.  

The Veteran has not identified any records or care providers 
that might provide information on the claimed disorders.  

There is no competent evidence that the Veteran has a current 
left leg disorder.  There have been recent complaints of left 
hip and leg pain and the Veteran has been examined in 
relation to these complaints.  However, the doctors found 
that they were manifestations of the Veteran's back disorder 
and did not diagnose any disorder of the left leg itself.  
Specifically, there has been no report of the cellulitis seen 
in service or of any related disorders.  On separation 
examination in September 1968, it was noted that the Veteran 
had had occasional mild leg cramping, which was not 
disabling.  He had also had an episode of cellulitis of the 
left leg in 1967, the previous year.  The doctor reported 
that had been treated with antibiotics with complete 
resolution and there were no complications or sequelae.  
Further, the Veteran's lower extremities were normal.  This 
is a medical opinion and it is very probative because it was 
rendered just before the Veteran left service by a doctor who 
personally examined him.  This medical opinion, combined with 
the passage of many years without medically documented 
symptoms form a preponderance of evidence against the claim.  
This preponderance of evidence is based on actual records of 
medical findings and opinion.  It outweighs any lay evidence 
based on the Veteran's recollection of continuing symptoms.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Similarly, there is no competent evidence that the Veteran 
has a current disorder manifested by dizziness.  There was a 
complaint of dizziness 20 years ago, in January 1990, but 
there have been no such complaints recorded since that time.  
There is no diagnosis of any disorder manifested by 
dizziness.  Although the Veteran has recently been seen by VA 
physicians for other complaints, there have been no 
complaints, findings or diagnoses of dizziness since 1990.  
On separation examination in September 1968, it was noted 
that the Veteran had an episode of dizziness 3 years earlier, 
in 1965.  The examining physician expressed a medical opinion 
that there were no sequelae (residuals) or complications.  
This medical opinion, combined with the passage of many years 
without medically documented symptoms form a preponderance of 
evidence against the claim.  This preponderance of evidence 
is based on actual records of medical findings and opinion.  
It outweighs any lay evidence based on the Veteran's 
recollection of continuing symptoms.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


Reopening a Claim for Service Connection for a Bilateral Foot 
Disorder

In May 1990, a VARO denied service connection for fungus of 
the feet.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  In February 2007, the Veteran asserted a 
claim for service connection for "bilateral feet."  He did 
not explain the claimed disability any further.  The RO 
notified the Veteran what was needed to substantiate the 
claim if he was making a new claim for a different foot 
disorder.  He was also told what was need to reopen the claim 
for service connection for fungus of the feet and what was 
needed to substantiate the under lying claim.  See Kent, at 
10.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  For claims such as this, filed after 
August 29, 2001, the regulations provide that:  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The Veteran has not proffered any new evidence.  He has not 
even clarified whether he is trying to reopen his claim for 
foot fungus or is making a new claim for something else.  The 
recent VA clinical records show treatment for various other 
problems but do not provide any information as to a foot 
disorder.  There is simply no evidence that is new and 
material.  There is nothing pertaining to the Veteran's feet 
that was not previously submitted to agency decisionmakers.  
There is nothing that, by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  The only evidence of 
record pertaining to the feet is cumulative and redundant of 
evidence of record at the time of the last prior final 
denial.  There is nothing that would raise a reasonable 
possibility of substantiating the claim.  Thus, there is no 
new and material evidence to reopen the claim.  

The Board has considered the possibility that the Veteran is 
claiming some other foot disorder.  On separation examination 
in September 1968, the examining physician expressed a 
medical opinion that the Veteran's skin and feet were normal.  
This medical opinion, combined with the passage of many years 
without medically documented symptoms form a preponderance of 
evidence against the claim.  This preponderance of evidence 
is based on actual records of medical findings and opinion.  
It outweighs any lay evidence based on the Veteran's 
recollection of continuing symptoms.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for a left leg disorder is denied.  

Service connection for a dizziness is denied.  

As new and material evidence has not been received, the 
petition  to reopen a claim of entitlement to service 
connection for a fungus of the feet is denied 

Service connection for any other bilateral foot disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


